Citation Nr: 0012750	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-19 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for polyarticular 
degenerative disease of the right hand.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the navicular of the right wrist, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefits sought.  
The veteran, who had active service from July 1944 to April 
1946, appealed that decision.

During the course of this claim, an RO hearing officer 
granted a 10 percent evaluation for residuals of a fracture 
of the navicular of the right wrist.  Through his 
representative, the veteran continued to disagree with this 
evaluation in a July 1999 Statement of Representative in 
Appeals case, and thus it is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran has been service connected for residuals of a 
fracture of the navicular of the right wrist.

3.  Competent medical evidence has not been submitted that 
would establish a relationship between polyarticular 
degenerative disease of the right hand and the veteran's 
service connected residuals of the fracture of the navicular 
of the right wrist or to any incident of service.

4.  The veteran's right wrist is not ankylosed. 

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
polyarticular degenerative disease of the right hand is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the navicular of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5215 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).  However, the threshold question in any claim for VA 
benefits is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See Traut v. Brown, 6 Vet. 
App. 498, 502 (1994); 38 C.F.R. §§ 3.307, 3.309 (1999).

Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  To 
establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

By way of background, the veteran injured his right wrist 
playing softball in May 1945.  An X-ray showed a fracture of 
the right navicular bone.  His wrist was placed in a splint.  
As a result of his claim for service connection, the veteran 
was provided a VA examination in September 1991.  He informed 
the examiner that he was right-hand dominant.  

The veteran was provided a hearing before an RO hearing 
officer in February 1999.  The veteran testified that he had 
wrist pain that originated in his fingers.  The veteran also 
related that he had a bump on his knuckle.

As a result of this claim, the veteran was provided a VA 
examination in March 1999.  The veteran's history was 
reviewed in depth, including his original in-service injury.  
More recent complaints of right wrist pain, particularly with 
exposure to cold, were also noted.  The examiner diagnosed 
the veteran with polyarticular degenerative disease of the 
right hand.  The examiner stated that the etiology was 
unknown, and thus, he could not relate it to the veteran's 
service connected disability.  

In light of the above, the Board must find that this claim is 
not well grounded, and must be denied on this basis.  The 
record does not reflect, nor does the veteran essentially 
contend, that his polyarticular degenerative disease of the 
right hand began during service or within one year following 
separation.  Rather, the veteran's central contention is that 
his polyarticular degenerative disease is a result of the in-
service injury and his service connected residuals.  The 
medical evidence of record reflects that the etiology of the 
veteran's polyarticular degenerative disease is unknown.  The 
Board notes that only the veteran has asserted a cause and 
effect relationship between his service connected disability 
and polyarticular degenerative disease.  However, as a 
layperson, the veteran is not competent to provide a medical 
opinion, such as an opinion on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
no medical evidence has been submitted that would establish a 
nexus between this disability and the veteran's service 
connected disability, the Board must find this claim to be 
not well grounded.

II.  Increased Evaluation

The veteran's claim for an increased evaluation for residuals 
of a fracture of the right navicular is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

As noted above, the veteran informed a VA examiner in 
September 1991 that he was right-hand dominant.  

The veteran informed the RO hearing officer in February 1999 
that he injured his right wrist playing ball during service, 
and that his knuckle was in fact more painful than the wrist.  
As to more recent manifestations, the veteran related that 
while pain was not present on a daily basis, using a hammer 
or performing other mechanical work would lead to soreness.  

The examiner who performed the March 1999 orthopedic 
examination noted the veteran's history, as detailed above, 
as well as current complaints of pain, which were by no means 
doubted.  Range of motion of the right wrist ranged from 50 
to 65 degrees of dorsiflexion and from 30 to 35 degrees of 
radial deviation.  The veteran related that he was 
semiretired from farming.

The RO has evaluated this disability under Diagnostic Code 
5215, which provides that the maximum disability evaluation 
is 10 percent for loss of range of motion of either the 
dominant or nondominant hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1999).  This disability is currently rated as 10 
percent disabling, and it does not appear that the RO has 
attempted to distinguish symptomatology from this disability 
from his nonservice-connected polyarticular disease of the 
right hand.  A higher evaluation is only warranted with 
ankylosis of the wrist under Diagnostic Code 5214.  As that 
has not been demonstrated under this claim, a higher 
evaluation under the schedular criteria is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that residuals of a 
fracture of the navicular of the right wrist have resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  Towards this end, the 
veteran reported that he was semiretired to the VA examiner 
who conducted the March 1999 examination, and made no 
reference to this disability markedly interfering with this 
or any other profession.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for polyarticular degenerative disease of 
the right hand is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the navicular of the right wrist is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

